—In a proceeding pursuant *438to Family Court Act article 4, Alfred Tufano appeals from an order of the Family Court, Nassau County (Medowar, J.), dated January 18,1994, which denied his objections to the findings of the Hearing Examiner dated May 20, 1993.
Ordered that the order is affirmed, without costs or disbursements.
In light of Alfred Tufano’s agreement to pay $75 per week for his wife’s therapy, the Family Court properly affirmed the findings of the Hearing Examiner. Mangano, P. J., Bracken, Balletta and Hart, JJ., concur.